Name: Commission Regulation (EEC) No 3429/81 of 30 November 1981 correcting Regulation (EEC) No 2901/81 fixing the monetary compensatory amounts and rates for their application
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  monetary economics;  Europe
 Date Published: nan

 No L 345/60 Official Journal of the European Communities 1 . 12. 81 COMMISSION REGULATION (EEC) No 3429/81 of 30 November 1981 correcting Regulation (EEC) No 2901 /81 fixing the monetary compensatory amounts and rates for their application HAS ADOPTED THIS REGULATION : Article 1 The 'Italia column in Part 7 of Annex I to Regulation (EEC) No 2901 /81 is hereby replaced by the fol ­ lowing : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 876/81 (2), and in particular Articles 3 and 6 thereof, 17.01 A 17.01 B (2) 17.02 ex D II (4) 17.02 E Lit 2 726 2 259 27,26 27,26 27,26 27,26 2 726 2 726 17.02 F 10 21.07 F IV 17.02 D I 21.07 F III Article 2 Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 , were fixed by Commission Regulation (EEC) No 2901 /81 of 7 October 1981 (3), as amended with effect from 30 November 1981 by Regulation (EEC) No 3400/81 (4) ; whereas a check has revealed an error in the Annex to that Regulation ; whereas it is necessary, therefore, to correct the Regulation in question , This Regulation shall enter into force on 1 December 1981 .. It shall apply, at the request of the interested party, on 30 November 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5 . 1971 , p . 1 . O OJ No L 88 , 2 . 4 . 1981 , p . 28 . (') OJ No L 288 , 8 . 10 . 1981 , p . 1 . (4) OJ No L 344, 30 . 11 . 1981 , p . 5 .